Title: To Thomas Jefferson from Gabriel Duvall, 2 July 1805
From: Duvall, Gabriel
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Comptroller’s Office, July 2. 1805.
                  
                  The inclosed petition has been forwarded to me for the purpose of being laid before the President of the United States.—
                  I have no knowledge of the subject other than that obtained on a perusal of the petition & the letter from Mr. Hunter to me, which is also inclosed. 
                  I am, with great respect & esteem, your obedt. Sert.
                  
                     G. Duvall 
                     
                  
               